DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 has been considered.
Drawings
The drawings submitted on 12/20/2021 are acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, the phrase “Z1 and Z2 are the same or different, and are each independently selected from: methyl, substituted or unsubstituted aryl with 6 to 30 carbon atoms, substituted or unsubstituted heteroaryl with 3 to 30 carbon atoms, alternatively” is amended to “Z1 and Z2 are the same or different, and are each independently selected from: methyl, substituted or unsubstituted aryl with 6 to 30 carbon atoms, or substituted or unsubstituted heteroaryl with 3 to 30 carbon atoms, or alternatively”; the phrase “Z3 is selected from substituted or unsubstituted aryl with 6 to 30 carbon atoms, substituted or unsubstituted heteroaryl with 3 to 30 carbon atoms” is amended to “Z3 is selected from substituted or unsubstituted aryl with 6 to 30 carbon atoms, or substituted or unsubstituted heteroaryl with 3 to 30 carbon atoms”; the phrase “deuterium, fluorine, chlorine, bromine, cyano, methyl, aryl with 6 to 20 carbon atoms, heteroaryl with 6 to 18 carbon atoms” is amended to “deuterium, fluorine, chlorine, bromine, cyano, methyl, aryl with 6 to 20 carbon atoms, or heteroaryl with 6 to 18 carbon atoms”; the phrase “Y, R1, R2 and R3 are the same or different, and are each independently selected from: deuterium, fluorine, chlorine, bromine, cyano” is amended to “Y, R1, R2 and R3 are the same or different, and are each independently selected from: deuterium, fluorine, chlorine, bromine, or cyano”; the phrase “L is selected from: single bond, unsubstituted T1 or substituted T1” is amended to “L is selected from: single bond or unsubstituted T1 or substituted T1”; and the phrase “substituted T1 is a group formed by substituting the unsubstituted T1 by one or more substituent(s) selected from deuterium, fluorine, chlorine, cyano, methyl” is amended to “substituted T1 is a group formed by substituting the unsubstituted T1 by one or more substituent(s) selected from deuterium, fluorine, chlorine, cyano and methyl”.
In claim 5, the phrase “L is selected from: single bond, unsubstituted” is amended to “L is selected from: single bond or unsubstituted”.
In claim 9, the phrase “Z1 and Z2 are each independently selected from methyl and phenyl, and Z3 is selected from substituted or unsubstituted T3; alternatively, Z1 and Z2 are connected with each other to form 5- to 10-membered cycloalkyl together with the atoms to which they are jointly connected” is amended to “Z1 and Z2 are each independently selected from methyl and phenyl, or alternatively, Z1 and Z2 are connected with each other to form 5- to 10-membered cycloalkyl together with the atoms to which they are jointly connected; and Z3 is selected from substituted or unsubstituted T3”.
In claim 11, the phrase “Z1 and Z2 are each independently selected from methyl and phenyl, and Z3 is selected from substituted or unsubstituted T4; alternatively, Z1 and Z2 are connected with each other to form cyclopentyl, cyclohexyl or adamantyl together with the atoms to which they are jointly connected” is amended to “Z1 and Z2 are each independently selected from methyl and phenyl, or alternatively, Z1 and Z2 are connected with each other to form cyclopentyl, cyclohexyl or adamantyl together with the atoms to which they are jointly connected; and Z3 is selected from substituted or unsubstituted T4”.
Allowable Subject Matter
Claims 1, 5, 9-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The compound of claim 1 is not disclosed or rendered obvious by the prior art of record. While spiro[adamantane-2,9'-fluorene] derivatives are known, as in CN 1110187997 A and WO 2020/045924 A1, the claimed compound is neither known nor obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762